                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION

                                             NO. 5:19-CV-577-FL


    JEFFREY GREENWELL,                 )
                                       )
                    Plaintiff,         )
                                       )
        v.                             )
                                       )
                                                                                   ORDER
    GROUP    HEALTH       PLAN   FOR )
    EMPLOYEES OF SENSUS USA, INC.; and )
    BLUE CROSS BLUE SHIELD OF NORTH )
    CAROLINA,                          )
                                       )
                    Defendants.        )



        This matter is before the court on defendants’ motions to dismiss pursuant to Federal Rule

of Civil Procedure 12(b)(6) (DE 58, 62). The motions have been briefed fully, and the issues

raised are ripe for ruling. For the following reasons, defendants’ motions are granted in part and

denied in part.

                                      STATEMENT OF THE CASE

        Plaintiff commenced this putative class action on July 19, 2019, in the United States

District Court for the Northern District of Texas,1 asserting claims under the Employee Retirement

Income Security Act of 1974 (“ERISA”) arising out of defendant Blue Cross Blue Shield of North

Carolina’s (“Blue Cross”) denial of coverage for plaintiff’s claim for medical treatment under his

group healthcare plan and defendant Blue Cross’s policy. Plaintiff brings the action on behalf of

himself and all putative class members who had also been denied coverage for the same type of


1
         On December 17, 2019, the parties jointly moved to transfer the case to the United States District Court for
the Eastern District of North Carolina and that motion was granted on December 20, 2019. (See (DE 30, 30-1, 32)).



            Case 5:19-cv-00577-FL Document 72 Filed 12/04/20 Page 1 of 20
medical treatment under that policy. Plaintiff seeks damages, individually and for the putative

class, to recover benefits due to them under the terms of their plans, and injunctive, declaratory,

and other equitable relief along with attorney’s fees. Specifically, plaintiff seeks, on behalf of

himself and the putative class, an order declaring defendant Blue Cross’s practices violate its

ERISA duties, an order requiring defendant Blue Cross to reprocess all allegedly incorrect claim

denials, and disgorgement of all profits retained as a result of the wrongful denials.

        Defendant Group Health Plan for Employees of Sensus USA Inc. (“Group Health”) filed

the instant motion to dismiss on March 16, 2020, and defendant Blue Cross filed the instant motion

to dismiss on March 17, 2020, on the basis that the complaint fails to state a claim upon which

relief can be granted.2 Defendants rely on a document labeled “Notice of Final Internal Adverse

Benefit Determination” and a document labeled “Notice of External Review Determination.”

(Mem. Supp. Mot. Dismiss Exs. 1, 2, (DE 63-1, 63-2)). Plaintiff responded in opposition on April

20, 2020, and defendants replied on July 28, 2020.

                                    STATEMENT OF THE FACTS

        The facts alleged in the complaint may be summarized as follows. In June 2015, plaintiff

was diagnosed with prostate cancer and was advised to undergo proton beam radiation therapy

(“proton therapy”), a newer, more expensive, but more effective radiation-based cancer treatment,

as opposed to intensity modulated radiotherapy (“radiotherapy”), a traditional, less expensive

radiation-based cancer treatment. This recommendation was based on both the post-treatment

quality of life and lower risk of radiation-based side effects associated with proton therapy, which

have allegedly resulted in the medical community finding proton therapy to be “a generally



2
          Defendant Group Health states that it “adopts and incorporates [Blue Cross’s] Motion to Dismiss and
Memorandum in Support in its entirety and moves for dismissal as set forth in same” (Mem. Supp. Mot. Dismiss (DE
59) 2); therefore, the court discusses only defendant Blue Cross’s arguments throughout.

                                                       2

           Case 5:19-cv-00577-FL Document 72 Filed 12/04/20 Page 2 of 20
accepted standard of medical practice for the treatment of prostate cancer.” (Compl. ¶¶ 21, 26, 48).

Plaintiff sought prior approval from defendant Blue Cross for proton therapy for his prostate cancer

under his health insurance plan, a group health insurance plan (“Plan”), sponsored by his former

employer, Sensus USA Inc. Blue Cross administers the Plan, makes coverage and benefit

determinations under the Plan, and provides payment under the Plan to plan participants. On

March 30, 2016, defendant Blue Cross denied the prior approval request on the basis that proton

therapy did not meet the Plan’s definition of medical necessity as it fell under the coverage

exclusion for investigational services as further outlined in defendant Blue Cross’s “Corporate

Medical Policy: Charged Particle Radiotherapy (Proton or Helium Ion) Investigational

(Experimental Services)” (“Corporate Medical Policy”). (Compl. ¶¶ 6, 49); (see also Compl. Ex.

B, (DE 1-3))3.

         As relevant here, the Benefit Booklet, describes the following in regard to the Plan.

Covered services under the Plan do not include “[s]ervices or supplies deemed not medically

necessary.” (Compl. Ex. B, (DE 1-2) 45) (small caps omitted). The Benefit Booklet’s glossary

defines “medically necessary” and “medical necessity” as

         [t]hose covered services or supplies that are:
         (a) Provided for the diagnosis, treatment, cure, or relief of a health condition,
             illness, injury or disease, and, except for clinical trials as described under the
             Plan, not for experimental, investigational, or cosmetic purposes,
         (b) Necessary for and appropriate to the diagnosis, treatment, cure, or relief of a
             health condition, illness, injury, disease, or its symptoms,
         (c) Within the generally accepted standards of medical care in the community, and
         (d) Not solely for the convenience of the insured, the insured’s family, or the
             provider.



3
          Plaintiff attached to his complaint a “Benefit Booklet for Employees of Sensus USA Inc.,” (“Benefit
Booklet”), which describes the Plan, (see (DE 1-2)), and the above-referenced Corporate Medical Policy (see (DE 1-
3)), both of which are treated as pleadings at this stage. See Fed. R. Civ. P. 10(c) (“A copy of a written instrument that
is an exhibit to a pleading is a part of the pleading for all purposes.”).

                                                            3

            Case 5:19-cv-00577-FL Document 72 Filed 12/04/20 Page 3 of 20
         For medically necessary services, Blue Cross may compare the cost effectiveness
         of alternative services . . . , when determining which of the services . . . will be
         covered . . . .

(Id. at 72) (emphasis added) (small caps omitted).

         The Benefit Booklet defines experimental by reference to investigational, which it defines

as “[t]he use of a service . . . including . . . treatment . . . that Blue Cross does not recognize as the

standard medical care for the condition, disease, illness, or injury being treated.” (Id.). The

definition enumerates the following relevant criteria as “the basis for Blue Cross’s determination

that a service or supply is investigational:”

         ....
         (b) There is insufficient or inconclusive scientific evidence in peer-reviewed
             medical literature to permit Blue Cross’s evaluation of the therapeutic value of
             the service or supply
         (c) There is inconclusive evidence that the service or supply has a beneficial effect
             on health outcomes
         (d) The service or supply under consideration is not as beneficial as any established
             alternatives
         (e) There is insufficient information or inconclusive scientific evidence that, when
             utilized in a non-investigational setting, the service or supply has a beneficial
             effect on health outcomes and is as beneficial as any established alternatives.
         If a service or supply meets one or more of the criteria, it is deemed investigational
         . . . . Determinations are made solely by Blue Cross after independent review of
         scientific data. Opinions of experts in a particular field and/or opinions and
         assessments of nationally recognized review organizations may also be considered
         by Blue Cross but are not determinative or conclusive.

(Id.).

         The Benefit Booklet also explains that “Blue Cross medical policies are guides considered

by Blue Cross when making coverage determinations.” (Id. at 59). The Corporate Medical Policy

explains that “Blue Cross will provide coverage for Charged Particle Radiotherapy (Proton or

Helium Ion) when it is determined to be medically necessary because the medical criteria and

guidelines shown below are met.” (Compl. Ex. B, (DE 1-3) at 1). The medical criteria for coverage


                                                    4

           Case 5:19-cv-00577-FL Document 72 Filed 12/04/20 Page 4 of 20
are that the “charged particle irradiation with proton or helium ion beams” are used for certain

enumerated medical conditions.        (See id. at 2).     The Corporate Medical Policy explains,

conversely, “charged particle irradiation is considered investigational for all other indications . . .

including but not limited to, use of proton beam therapy for: clinically localized prostate cancer.”

(Id.). The Corporate Medical Policy’s “Guidelines” section explains that “[r]esults of proton beam

studies for clinically localized prostate cancer have shown similar results and outcomes when

compared to other radiation modalities” and that, accordingly, “proton beam therapy is considered

investigational for treating prostate cancer.” (Id.).

       Despite defendant Blue Cross’s adverse decision based on these documents, plaintiff

proceeded to receive proton therapy treatment and paid $109,000 out of pocket. Plaintiff then

sought reimbursement under the Plan from defendant Blue Cross, who again denied coverage.

Plaintiff and his physicians internally appealed this decision, but defendant Blue Cross upheld its

initial decision on the basis that proton therapy is investigational in this situation. Plaintiff sought

a second-level internal review, which was conducted by a review panel, including an external

physician board-certified in radiation oncology, that concluded that proton therapy for treatment

of plaintiff’s prostate cancer was not medically necessary under the Plan, upholding the previous

coverage decision and exhausting plaintiff’s internal administrative right to review. Plaintiff sent

a letter asking for reconsideration, which defendant Blue Cross interpreted as a request for external

review, which was conducted by MES Peer Review Services (“MES”). MES upheld the denial on

the ground that proton therapy was not considered medically necessary for plaintiff and his

condition.

       Plaintiff alleges that defendant Blue Cross relied solely on its Corporate Medical Policy to

deny coverage and to define proton therapy as investigational and therefore falling outside of



                                                   5

             Case 5:19-cv-00577-FL Document 72 Filed 12/04/20 Page 5 of 20
coverage under the Plan, which allegedly resulted in application of more “restrictive coverage

guidelines than allowed under the plain language of the plan.” (Compl. ¶¶ 7, 13). Plaintiff alleges

that by placing the faulty Corporate Medical Policy into the hands of unqualified medical directors,

defendant Blue Cross guarantees that the directors will categorically deny claims for proton

therapy because of “uniform application of an arbitrary medical policy,” which “results in

“boilerplate adverse benefit determinations.” (Compl. ¶¶ 1, 39, 41). Plaintiff also alleges that

defendant Blue Cross, in denying him coverage, ignored the evidence he and his physicians

presented that proton therapy is safe, efficient, and the national medical standard.

       Further, plaintiff alleges a number of procedural deficiencies in the denial of his claim:

failure to provide copies of the internal guidelines relied upon in making adverse benefit

determinations; failure to provide prompt and reasonable explanations of the bases relied on under

the terms of the plan documents for claim denial; failure to adequately investigate merits of claims

due to failure to consult health care professionals trained in the field of medicine involved in the

claim; and failure to independently evaluate claimants’ medical records prior to denial.

       As a purported separate matter, plaintiff alleges that defendant Blue Cross, in drafting and

implementing the Corporate Medical Policy, failed to review contemporary medical evidence that

proton therapy is the standard of care in the medical community or any new evidence since 2010

regarding proton therapy. Plaintiff avers that defendant Blue Cross has implemented this course

of action and policy because of proton therapy’s significant expense relative to radiotherapy rather

than basing its decision on “the interests of participants and beneficiaries of its health insurance

plans.” (Compl. ¶ 2). Both the Corporate Medical Policy and resulting denial of coverage for

proton therapy are alleged to have violated the terms of the Plan and to have constituted a breach

of Blue Cross’s fiduciary duties as an administrator under ERISA.



                                                 6

          Case 5:19-cv-00577-FL Document 72 Filed 12/04/20 Page 6 of 20
                                      COURT’S DISCUSSION

A.      Standard of Review

        To survive a motion to dismiss under Rule 12(b)(6), “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 663 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

“Factual allegations must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555. In evaluating whether a claim is stated, “[the] court accepts all well-

pled facts as true and construes these facts in the light most favorable to the plaintiff,” but does not

consider “legal conclusions, elements of a cause of action, . . . bare assertions devoid of further

factual enhancement[,] . . . unwarranted inferences, unreasonable conclusions, or arguments.”

Nemet Chevrolet, Ltd. v. Consumeraffairs.com, Inc., 591 F.3d 250, 255 (4th Cir. 2009) (quotations

omitted).

B.      Analysis

        1.      § 1132(a)(1)(B) Claim

        ERISA provides a cause of action for a participant or beneficiary of a plan covered under

ERISA to bring a civil action “to recover benefits due to him or her under the plan’s terms, to

enforce his rights under the terms of the plan, or to clarify his rights to future benefits under the

terms of the plan.” 29 U.S.C. § 1132(a)(1)(B). “[C]ourts conduct de novo review of an

administrator’s denial of benefits unless the plan grants the administrator discretion to determine

a claimant’s eligibility for benefits, in which case the administrator’s decision is reviewed for

abuse of discretion.” Cosey v. Prudential Ins. Co. of Am., 735 F.3d 161, 165 (4th Cir. 2013).

Under de novo review, “the court review[s] the employee’s claim as it would have any other




                                                    7

             Case 5:19-cv-00577-FL Document 72 Filed 12/04/20 Page 7 of 20
contract claim—by looking to the terms of the plan and other manifestations of the parties’ intent.”

Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 112-13 (1989).

         Under the abuse of discretion standard, the court will “affirm a discretionary decision of a

plan administrator if it is the result of a ‘deliberate, principled reasoning process’ and is supported

by ‘substantial evidence,’ even if [the court] would reach a different decision independently.”

Helton v. AT&T Inc., 709 F.3d 343, 351 (4th Cir. 2013) (quoting Williams v. Metro. Life Ins. Co.,

609 F.3d 622, 630 (4th Cir. 2010)). “Substantial evidence” is “evidence which a reasoning mind

would accept as sufficient to support a particular conclusion . . . [and] consists of more than a mere

scintilla of evidence but may be somewhat less than a preponderance.” LeFebre v. Westinghouse

Elec. Corp., 747 F.2d 197, 208 (4th Cir. 1984) (quotation omitted), abrogated on other grounds by

Black & Decker Disability Plan v. Nord, 538 U.S. 822 (2003). The United States Court of Appeals

for the Fourth Circuit has set out nonexclusive factors to guide the abuse-of-discretion inquiry in

this area:

         1) the language of the plan; (2) the purposes and goals of the plan; (3) the adequacy
         of the materials considered to make the decision and the degree to which they
         support it; (4) whether the fiduciary’s interpretation was consistent with other
         provisions in the plan and with earlier interpretations of the plan; (5) whether the
         decisionmaking process was reasoned and principled; (6) whether the decision was
         consistent with the procedural and substantive requirements of ERISA; (7) any
         external standard relevant to the exercise of discretion; and (8) the fiduciary’s
         motives and any conflict of interest it may have.

Williams v. Metro. Life Ins. Co., 609 F.3d 622, 630 (4th Cir. 2010) (quoting Booth v. Wal–Mart

Stores, Inc. Assocs. Health & Welfare Plan, 201 F.3d 335, 342-43 (4th Cir. 2000)).4

         In examining whether an administrator’s decisionmaking process was reasoned and

principled, courts may not “require administrators automatically to accord special weight to the


4
         The “Booth factors” should be viewed “as more particularized statements of the elements that constitute a
‘deliberate, principled reasoning process’ and ‘substantial evidence.’” Donnell v. Metro. Life Ins. Co., 165 F. App’x
288, 294 n.6 (4th Cir. 2006).

                                                         8

             Case 5:19-cv-00577-FL Document 72 Filed 12/04/20 Page 8 of 20
opinions of a claimant’s physician; nor . . . impose on plan administrators a discrete burden of

explanation when they credit reliable evidence that conflicts with a treating physician’s

evaluation.” Nord, 538 U.S. at 834. However, “[p]lan administrators . . . may not arbitrarily refuse

to credit a claimant’s reliable evidence, including the opinions of a treating physician.” Id.; Helton,

709 F.3d at 359 (“While an administrator has the authority to weigh conflicting pieces of evidence,

it abuses its discretion when it fails to address conflicting evidence.”). For example, a plan

administrator acts unreasonably where it “reached its decision only by misreading some evidence

and by taking other bits of evidence out of context.” Myers v. Hercules, Inc., 253 F.3d 761, 768

(4th Cir. 2001). Additionally, this court has recognized that “[i]t is not reasonable to rely upon a

consulting physician’s opinion if that opinion is not supported by substantial evidence.” McKinnon

v. Duke Univ., No. 5:19-CV-205-FL, 2020 WL 4506096, at *10 (E.D.N.C. Aug. 5, 2020)

(collecting cases).

       As a preliminary matter, the parties disagree on what standard of review is proper because

of their disagreement on what document constitutes the “plan” from which an administrator’s

discretionary authority could be granted. The court need not decide the relevant standard of review

for defendant Blue Cross’s decision at this stage because even under the abuse of discretion

standard, which is more favorable to defendant Blue Cross, plaintiff has properly alleged that

defendant Blue Cross abused that discretion in making its coverage determination. See, e.g.,

Wilkinson v. Sun Life & Health Ins. Co., 674 F. App’x 294, 299 (4th Cir. 2017).

       Viewed in light most favorable to plaintiff, the facts alleged in the complaint permit a

reasonable inference that defendant Blue Cross abused its discretion under several Booth factors.

The complaint alleges that the Corporate Medical Policy, when placed in the hands of unqualified

and unlearned decisionmakers, guarantees that those decisionmakers will give the policy



                                                  9

          Case 5:19-cv-00577-FL Document 72 Filed 12/04/20 Page 9 of 20
inordinate and determinative weight and “categorically den[y] all prior approval requests and

claims for [proton therapy] for many types of cancer.” (See Compl. ¶ 41). Such a practice would

weigh in favor of finding that defendant Blue Cross had neither engaged in the requisite reasoned

and principled decisionmaking process required nor adequately considered materials in making its

decision, implicating the third and fifth Booth factors. See Williams, 609 F.3d at 630; see also

Whitley v. Carolina Care Plan, Inc., No. C/A/ 3:06-257-CMC, 2006 WL 3827503, at *32 (D.S.C.

Dec. 28, 2006) (finding that defendant administrator’s “absolute reliance” on a third-party,

outdated medical report to deny coverage “would constitute an abrogation of the [defendant’s]

fiduciary responsibility” and weighed towards finding it had abused its discretion). Plaintiff’s

allegation that the Corporate Medical Policy allows defendant Blue Cross’s decisionmakers to

overly rely on the policy’s rationale to avoid deliberate decisionmaking is adequate, when taken

in conjunction with his other allegations, at this stage of the proceedings. See Donnell, 165 F.

App’x at 295 (finding, in contrast, that extensive, measured review of multiple, reliable,

independent sources constituted a principled reasoning process); see also, e.g., Day v. Humana

Ins. Co., 335 F.R.D. 181, 194 (N.D. Ill. 2020) (explaining that the allegation that defendant “relied

‘exclusively’ on the ‘outdated’ Policy in reviewing her claim for benefits and thereby violated the

Plan . . . might be insufficient by itself” because defendant “referenced other sources in the benefit

and appeal determinations,” but that plaintiff’s claim survived because she had “also alleged that

[defendant] violated the Plan by giving undue weight to the Policy”).

       Further, plaintiff’s allegations regarding defendant Blue Cross’s reliance on its Corporate

Medical Policy are compounded by allegations that plaintiff’s own evidence on the medical

necessity of proton therapy for him and its non-investigational nature was ignored, which further

raises plaintiff’s right to relief above a speculative level, in applying the Booth factors.



                                                  10

         Case 5:19-cv-00577-FL Document 72 Filed 12/04/20 Page 10 of 20
       While the court will not, and should not, “impose on plan administrators a discrete burden

of explanation when they credit reliable evidence that conflicts with a treating physician’s

evaluation,” Nord, 538 U.S. at 834, a plan administrator still “abuses its discretion when it fails to

address conflicting evidence,” Helton, 709 F.3d at 359. Taking the facts in the light most favorable

to plaintiff, the fact that the “Final Internal Adverse Benefit Determination” lists among the

“[e]vidence or documentation reviewed” the “Level 2 appeal request dated June 28, 2016,

inclusive of records from” plaintiff’s physicians, (see Mem. Supp. Mot. Dismiss Ex. 1, (DE 63-1)

at 2), is not dispositive of whether defendant Blue Cross addressed the conflicting evidence

presented by plaintiff. Cf. Calvert v. Firstar Fin., Inc., 409 F.3d 286, 296 (6th Cir. 2005) (finding

a reviewing physician’s report to be inadequate because, even though the reviewing physician

“does mention [the claimant’s doctors] by name, he does not explain why their conclusions . . .

were rejected out-of-hand”); Kalish v. Liberty Mut./Liberty Life Assur. Co. of Bos., 419 F.3d 501,

510 (6th Cir. 2005) (explaining that a report was “inadequate” because, inter alia, it failed to

mention certain contrary findings and failed to rebut the contrary conclusions reached by the

examining physician). Taking plaintiff’s alleged facts as true, as the court must, plaintiff has

alleged that defendant Blue Cross failed to address or discuss the contrary medical evidence he

provided, which would weigh in favor of a finding that defendant Blue Cross had abused its

discretion in denying coverage for plaintiff’s claim.

       For similar reasons, notations on the Corporate Medical Policy that the policy undergoes

yearly “Specialty Matched Consultant Advisory” review do not negate plaintiff’s allegation that

the policy is outdated in that the medical evidence it relies upon is outdated “and ignores

contemporary medical evidence.” (Compl. ¶ 35). These allegations taken together, viewed in the

light most favorable to plaintiff, give rise to the reasonable inference that defendant Blue Cross



                                                 11

         Case 5:19-cv-00577-FL Document 72 Filed 12/04/20 Page 11 of 20
reviews the policy every year but fails to incorporate any new or contemporary medical evidence

into the Corporate Medical Policy’s finding and recommendation, weighing in favor of an abuse

of discretion under Booth’s second factor.

       Finally, although some are conclusory and therefore not credited by the court, plaintiff’s

allegations regarding various procedural failures, including failure to provide plaintiff with a copy

of internal guidelines, go towards the factor of whether defendant Blue Cross’s denial was

“consistent with the procedural and substantive requirements of ERISA.” Booth, 201 F.3d at 342.

For example, the relevant regulations require that plan administrators, in notifying claimants of

benefit determinations, “provide free of charge to the claimant upon request” a copy of the internal

guideline “relied upon in making the adverse determination.” 29 C.F.R. § 2560.503-19(g)(v)(A).

If plaintiff’s request for such a document was not fulfilled, which is suggested by the complaint,

this would weigh in favor of finding an abuse of discretion by defendant Blue Cross under the

relevant Booth factor. See also Mondry v. Am. Fam. Mut. Ins. Co., 557 F.3d 781, 798 (4th Cir.

2009) (“Thus, a participant who is denied access to internal guidelines that relate to her

unsuccessful claim for benefits may be able to show that she was denied full and fair review of the

denial by the claims administrator.”).

       Defendants argue that the Company Medical Policy, which is treated as a pleading due to

its attachment to the complaint, belies plaintiff’s allegation that the policy is outdated. Defendants

also contend that the adverse claim determinations, which defendants attach to their motions to

dismiss, belie plaintiff’s allegation that defendant Blue Cross solely relied on the Company

Medical Policy in denying plaintiff’s claim for coverage.

       In considering a Rule 12(b)(6) motion, a court “may consider the complaint itself and any

documents that are attached to it,” CACI Int’l, Inc. v. St. Paul Fire & Marine Ins. Co., 566 F.3d



                                                 12

         Case 5:19-cv-00577-FL Document 72 Filed 12/04/20 Page 12 of 20
150, 154 (4th Cir. 2009), as well as a document attached to defendants’ motions to dismiss “if [the

document] was integral to and explicitly relied on in the complaint and if the plaintiff[] do[es] not

challenge its authenticity.” Am. Chiropractic v. Trigon Healthcare, Inc., 367 F.3d 212, 234 (4th

Cir. 2004) (internal alterations and quotation marks omitted); see also Zak v. Chelsea Therapeutics

Int’l, Ltd., 780 F.3d 597, 607 (4th Cir. 2015) (explaining that in examining facts in documents

incorporated into or relied upon by the complaint, “the court must construe such facts in the light

most favorable to the plaintiffs”). Where the document attached to a defendant’s motion to dismiss

meets the “integral to” and unchallenged authenticity standard, “the district court properly treat[s]

[the document] as if it had been attached to the complaint.” Goines v. Valley Cmty. Servs. Bd.,

822 F.3d 159, 166 (4th Cir. 2016).

       However, “[p]laintiffs attach exhibits to their complaints” or rely on documents that are

integral to the complaint “for all sorts of reasons.” Id. at 167. Concerning a “document . . . prepared

by or for the defendant,” courts must consider that the document “may reflect the defendant’s

version of contested events or contain self-serving, exculpatory statements.” Id. Therefore,

“before treating the contents of an attached or incorporated document as true, the district court

should consider the nature of the document and why the plaintiff attached it.” Id. (discussing proper

treatment of an “Incident Report,” which plaintiff quoted portions of in his complaint and which

was attached by defendant to its motion to dismiss, at the motion to dismiss stage).

       Here, plaintiff has not relied on the Company Medical Policy attached to his complaint nor

the documents attached to defendants’ motions to dismiss for the truth of their contents. Rather,

as discussed above, the fact that the Company Medical Policy contains a section indicating yearly

review, taken in the light most favorable to plaintiff, does not defeat his allegation that the policy

is outdated in its reliance on dated medical evidence. Nor, of course, does plaintiff’s attachment



                                                  13

         Case 5:19-cv-00577-FL Document 72 Filed 12/04/20 Page 13 of 20
of the policy to his complaint mean that its conclusion (proton therapy is investigational) defeats

plaintiff’s contrary allegation that proton therapy is non-investigational and medically necessary,

and that the policy is erroneous in its conclusion otherwise.

         Second, the adverse claim decisions attached to defendants’ motions, viewed in the light

most favorable to plaintiff, are properly considered alongside the complaint as examples of the

alleged rote actual reliance by decisionmakers on the Corporate Medical Policy’s conclusion that

proton therapy is investigational, despite language in those documents that allegedly indicate

reliance on other additional sources.5 For example, the complaint alleges that “[b]y placing th[e

Corporate Medical Policy] into the hands of medical directors” that “adjudicate Members’ claims,”

who are alleged to be unqualified to make the requisite medical determinations and instead “follow

inadequate policies and procedures for clinical review,” defendant Blue Cross in effect

“categorically denies all prior approval requests and claims for [proton therapy].” (Compl. ¶¶ 39-

41). Plaintiff also alleges that the external reviewer “rubber-stamped [defendant] Blue Cross’s

denial decision without conducting a truly independent evaluation of whether [proton therapy] is

a proven and effective treatment for prostate cancer.” (Id. ¶ 10).

         In sum, even upon consideration of the various documents incorporated into plaintiff’s

pleadings, plaintiff has adequately alleged facts that allow a reasonable inference that defendant

Blue Cross abused its discretion in denying plaintiff’s claim for coverage, giving plaintiff a

plausible claim for relief under § 1132(a)(1)(B). Further, factual development may, of course,

reveal that defendant Blue Cross did engage in the requisite principled and reasoned



5
          Although review of the documents attached to defendants’ motions undercuts plaintiff’s allegations, in
isolation, that defendant Blue Cross bare-facedly relied on nothing but the CMP, (see, e.g., Compl. ¶ 56 (“BCBSNC
provided [p]laintiff with no basis for its negative coverage determination aside from its reliance . . . on [its] pre-
existing policy”)), the pleadings as a whole, taken in the light most favorable to plaintiff, lead to a reasonable inference
that the existence of the CMP was outcome determinative and acted as an irrebuttable presumption of denial for certain
proton therapy claims.

                                                            14

           Case 5:19-cv-00577-FL Document 72 Filed 12/04/20 Page 14 of 20
decisionmaking process supported by substantial evidence, but at this stage of the proceedings,

plaintiff’s allegations give rise to a plausible claim for relief. Read in whole, the pleadings state a

plausible claim of wrongful claim denial under ERISA’s § 1332(a)(1)(B) due to an abuse of

discretion by the plan administrator.

       2.       § 1332(a)(3) Claim

       Section 1132(a)(3) of ERISA provides that “[a] civil action may be brought . . . by a

participant, beneficiary, or fiduciary (A) to enjoin any act or practice which violates any provision

of this subchapter or the terms of the plan, or (B) to obtain other appropriate equitable relief (i) to

redress such violations or (ii) to enforce any provisions of this subchapter or the terms of the plan.”

29 U.S.C. § 1132(a)(3). This provision does not authorize “‘appropriate equitable relief’ at large.”

Mertens v. Hewitt Assocs., 508 U.S. 248, 253 (1993). Rather, it only authorizes “such relief as

will enforce ‘the terms of the plan’ or the statute.” US Airways, Inc. v. McCutchen, 569 U.S. 88,

100 (2013) (quoting 29 U.S.C. § 1132(a)(3)).

       When a plaintiff seeks relief under § 1332(a)(3), the court must determine “whether the

claimant’s injury is addressed by ERISA’s other provisions and whether those provisions afford

adequate relief” because if they do, “equitable relief under § 1132(a)(3) will normally not be

‘appropriate.’” Korotynska v. Metro. Life Ins. Co., 474 F.3d 101, 105 (4th Cir. 2006). This is

because § 1332(a)(3) is ERISA’s “catchall” provision, which “act[s] as a safety net, offering

appropriate equitable relief for injuries caused by violations that [§ 1132] does not elsewhere

adequately remedy,” and “where Congress elsewhere provided adequate relief for a beneficiary’s

injury, there will likely be no need for further equitable relief.” Varity Corp. v. Howe, 516 U.S.

489, 512 (1996). The Fourth Circuit has previously interpreted the language in Varity to intimate




                                                  15

            Case 5:19-cv-00577-FL Document 72 Filed 12/04/20 Page 15 of 20
that “equitable relief for breach of fiduciary duty would not be available for denial of benefits

claims appealable under § 1132(a)(1)(B).” Korotynska, 474 F.3d at 106.

         However, the Supreme Court in CIGNA Corp. v. Amara further clarified what remedies

are available to claimants under § 1132(a)(3) to include certain equitable forms of money payment

and equitable estoppel. 563 U.S. 421, 440-42 (2011) (“Equity courts possessed the power to

provide relief in the form of monetary ‘compensation’ for a loss resulting from a trustee’s breach

of duty, or to prevent the trustee’s unjust enrichment. Indeed, prior to the merger of law and equity

this kind of monetary remedy against a trustee, sometimes called a ‘surcharge,’ was ‘exclusively

equitable.’”). As the Fourth Circuit explained in McCravy v. Metropolitan Life Insurance Co.,

“the portion of Amara in which the Supreme Court addressed Section 1132(a)(3) stands for the

proposition that remedies traditionally available in courts of equity, expressly including estoppel

and surcharge, are indeed available to plaintiffs suing fiduciaries under Section 1132(a)(3).” 690

F.3d 176, 181 (4th Cir. 2012).

         The Fourth Circuit has not squarely addressed the impact of Amara on Korotynska’s

holding, but see Savani v. Washington Safety Mgmt. Sols., LLC, 474 F. App’x 310, 313 n.2 (4th

Cir. 2012) (“The district court also properly dismissed count two on the grounds that a party may

not request simultaneous relief under both ERISA, § 502(a)(1)(B) and § 502(a)(3).” (citing

Korotynska, 474 F.3d at 107))6; however, other circuits’ opinions addressing Amara’s impact on

their precedent that held ERISA claimants may not seek duplicative relief under § 1132(a)(1)(B)



6
          Plaintiff cites a number of cases that purportedly evince that multiple circuits have held that “plaintiffs [are
not] barred from initially bringing a claim under the § 1132(a)(3) catchall provision simply because they” have also
“brought a claim under the more specific portion of the statute, § 1132(a)(1)(B).” See, e.g., Silva v. Metro. Life Ins.
Co., 762 F.3d 711, 727 (8th Cir. 2014). However, Amara did not announce the rule plaintiff now proffers and the
Fourth Circuit’s untouched opinion in Korotynska was decided at the pleading stage, 474 F.3d at 102, as was the
recent, albeit unpublished, decision in Savani, which held that the dismissal of simultaneous, duplicative relief at the
pleading stage was proper, 474 F. App’x at 313 n.2. In light of such binding and persuasive authority, the court is
unable and unwilling to adopt plaintiff’s novel rule.

                                                           16

           Case 5:19-cv-00577-FL Document 72 Filed 12/04/20 Page 16 of 20
and § 1132(a)(3) have found that Amara had not undercut those cases. See, e.g., Rochow v. Life

Ins. Co. of N. Am., 780 F.3d 364, 375 (6th Cir. 2015) (explaining that “[w]hile Varity certainly

acknowledges the possibility of equitable relief, and Amara outlines the scope of potential

equitable relief, when appropriate, the Supreme Court has never stated that recovery under both §

502(a)(3) and § 502(a)(1)(B) may be warranted for a single injury” and that “[d]espite [plaintiff’s]

attempts to obtain equitable relief by repackaging the wrongful denial of benefits claim as a breach-

of-fiduciary-duty claim, there is but one remediable injury and it is properly and adequately

remedied under § 502(a)(1)(B)”); see also Leach v. Aetna Life Ins. Co., No. WMN-13-2757, 2014

WL 470064, at *4 (D. Md. Feb. 5, 2014) (“[C]ourts have consistently held that Amara and [its]

progeny did not alter the rule announced in Varity.”). This court’s reading of Korotynska in light

of Amara results in a similar conclusion; Amara clarifies that “remedies traditionally available in

courts of equity, expressly including estoppel and surcharge” are available under § 1132(a)(3),

which in no way undercuts Korotynska and Varity’s holdings that an ERISA claimant may only

access the equitable relief available under § 1132(a)(3) if his or her injury is not addressed by

ERISA’s other remedial provisions.

       Here, plaintiff’s claim for himself and the putative class under § 1132(a)(3) must be

dismissed under Varity and Korotynska as their injuries are adequately remedied by the relief

available under § 1132(a)(1)(B). The injunctive relief and equitable accounting and disgorgement

sought under § 1132(a)(3) seek to remedy the same injury that the § 1132(a)(1)(B) claim does: the

wrongful denials of plaintiff and the putative class members’ claims for coverage.

               a.      Accounting and Disgorgement

       Accounting and disgorgement have been recognized both by the Supreme Court and the

Fourth Circuit as possible equitable remedies under § 1132(a)(3). See Pender v. Bank of Am.



                                                 17

         Case 5:19-cv-00577-FL Document 72 Filed 12/04/20 Page 17 of 20
Corp., 788 F.3d 354, 364-65 (4th Cir. 2015) (citing Great–W. Life & Annuity Ins. Co. v. Knudson,

534 U.S. 204, 214 n.2 (2002)). “An accounting for profits ‘is a restitutionary remedy based upon

avoiding unjust enrichment.’” Id. at 364 (quoting 1 Dan Dobbs, Law of Remedies § 4.3(5), at 608

(2d ed. 1993)). “It requires the disgorgement of ‘profits produced by property which in equity and

good conscience belonged to the plaintiff.’” Id. (quoting Dobbs, supra at 608).

       However, these are not the “appropriate circumstances” as recognized in Pender, wherein

§ 1132(a)’s “other subsections do not afford [p]laintiff[] any relief.” 788 F.3d at 366. Instead, the

instant circumstances are more akin to those recognized by the United States Court of Appeals for

the Sixth Circuit in Rochow v. Life Insurance Co. of North America. 780 F.3d 364. In that case,

the court explained that it would not allow the plaintiff to “recover disgorged profits under §

502(a)(3), in addition to his recovery under § 502(a)(1)(B), based on the claim that the wrongful

denial of benefits also constituted a breach of fiduciary duty” “because absent a showing that the

§ 502(a)(1)(B) remedy is inadequate,” such would “result in an impermissible duplicative

recovery, contrary to” Varity. Rochow, 780 F.3d at 371. The court explained that Varity

“emphasized that ERISA remedies are concerned with the adequacy of relief to redress the

claimant’s injury, not the nature of the defendant’s wrongdoing.” Id.

       Here, plaintiff requests an accounting and disgorgement by defendants of profits made

from “monies representing the improperly denied claims” and those “accrued by [d]efendants by

denying [proton therapy] requests for the treatment of prostate cancer.” (Compl. ¶ 110) (emphasis

added). The injury that plaintiff seeks remedy for is the denials of claims for coverage, which are

“addressed by ERISA’s other provisions,” specifically, § 1132(a)(1)(B), and plaintiff has failed to

show why that “provision[] [fails to] afford adequate relief,” Korotynska, 474 F.3d at 106, in

arguing that disgorgement will be “especially important to putative class members who were



                                                 18

         Case 5:19-cv-00577-FL Document 72 Filed 12/04/20 Page 18 of 20
unable to obtain authorization or reimbursement for [proton therapy].” (Resp. Mot. Dismiss (DE

69) 23).

         Plaintiff alleges a number of theories of breach of fiduciary duty in his claim for equitable

relief; however, in essence, the only injury he or any class member has suffered is the allegedly

improper denial of their claim, as plaintiff recognizes when stating that “[p]laintiff and [c]lass

[m]embers have been harmed by breaches of fiduciary duty of Blue Cross because their claims

have been subjected improperly to investigational exclusion, leading to denials of coverage for

[proton therapy].” (See Compl. ¶ 107). Wrongly denied claims are adequately remedied through

§ 1132(a)(1)(B)’s provision of a cause of action to recover benefits due, enforce plan rights, and

clarify rights to future benefits. Accordingly, plaintiff’s claim for the equitable relief of accounting

and disgorgement under § 1132(a)(3) must be dismissed as duplicative.

                  b.       Injunctive Relief

         Plaintiff also seeks, as equitable relief under § 1132(a)(3), an injunction requiring

defendants to “retract their categorical denials of [proton therapy]”; to “provide notice of said

determinations . . . to all Blue Cross subscribers/members who have had requests for [proton

therapy] to treat prostate cancer denied”; and to “provide for re-review of all such improperly

denied claims.”7 (Compl. ¶ 109). For much the same reasons the claim for accounting and

disgorgement fails as duplicative under Korotynska, so too does this claim.




7
         Although not included specifically under the portion of the complaint related to § 1132(a)(3), plaintiff’s
requested declaratory relief, an order declaring that defendant Blue Cross violated ERISA and its fiduciary duties,
would be a possible equitable remedy under § 1332(a)(3). See Franchise Tax Bd. of State of Cal. v. Constr. Laborers
Vacation Tr. for S. Cal., 463 U.S. 1, 27 n.31 (1983) (“Section 502(a)(3)(B) of ERISA has been interpreted as creating
a cause of action for a declaratory judgment.”). However, as has already been noted, “ERISA specifically provides a
remedy for breaches of fiduciary duty with respect to the interpretation of plan documents and the payment of claims,”
§ 1332(a)(1)(B). See Varity, 516 U.S. at 512. Accordingly, because the injury underlying plaintiff’s § 1132(a)(1)(B)
claim and the injury giving rise to a need for declaratory relief are one in the same, dismissal of the claim for
declaratory judgment is also proper. See Korotynska, 474 F.3d at 106.

                                                         19

           Case 5:19-cv-00577-FL Document 72 Filed 12/04/20 Page 19 of 20
       The injury that plaintiff’s requested injunction would remedy is the allegedly wrongful

denial of benefits to plaintiff and the putative class. The retraction, notice, and “re-review” would

all serve the ultimate purpose of allowing plaintiff and class members to recover wrongfully denied

benefits, which is the exact remedy adequately provided by § 1132(a)(1)(B)’s cause of action that

allows recovery of benefits, enforcement of rights under the plan, and clarification of rights to

future benefits; all of which serve as an adequate remedy to plaintiff and the class members’

purported injury. Just as in Korotynska, “the equitable relief [plaintiff] seeks under § 1132(a)(3)

. . . is pursued with the ultimate aim of securing the remedies afforded by § 1132(a)(1)(B).” 474

F.3d at 107-08. Accordingly, plaintiff’s claim for injunctive relief must too be dismissed as

duplicative.

                                         CONCLUSION

       Based on the foregoing, defendants’ motions are GRANTED IN PART and DENIED IN

PART. Plaintiff’s second claim for equitable relief under 29 U.S.C. § 1332(a)(3) is DISMISSED

WITHOUT PREJUDICE.

       SO ORDERED, this the 4th day of December, 2020.



                                                              _____________________________
                                                              LOUISE W. FLANAGAN
                                                              United States District Judge




                                                 20

         Case 5:19-cv-00577-FL Document 72 Filed 12/04/20 Page 20 of 20
